NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

GUILLERMO HERNANDEZ-CARAPIA,                     No. 07-74921

               Petitioner,                       Agency No. A070-927-907

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Guillermo Hernandez-Carapia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review de novo due process claims in immigration

proceedings. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per

curiam). We deny in part and dismiss in part the petition for review.

      The BIA did not violate due process in dismissing Hernandez-Carapia’s

ineffective assistance of counsel claim, where Hernandez-Carapia failed to comply

with the requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA

1988), and the face of the record does not show a “clear and obvious case of

ineffective assistance of counsel.” Castillo-Perez v. INS, 212 F.3d 518, 526 (9th

Cir. 2000).

      We lack jurisdiction over Hernandez-Carapia’s contentions regarding the

IJ’s denial of his last motion to continue, as he did not challenge that decision

before the BIA, where he addressed only an earlier continuance related to the

reinstatement of his first wife’s I-130 application. See Serrano v. Gonzales, 469
F.3d 1317, 1319 (9th Cir. 2006) (no jurisdiction over issues raised for the first time

on appeal to this court).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    07-74921